Filed 11/10/22 Bazan v. Curry CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 MARIA BAZAN,

          Plaintiff and Appellant,                                       E075075

 v.                                                                      (Super. Ct. No. RIC1610349)

 TAROO CURRY et al.,                                                     OPINION

          Defendants and Respondents.


         APPEAL from the Superior Court of Riverside County. Daniel A. Ottolia, Judge.

Affirmed.

         Jass Law and Jeremy Jass; Law Offices of Eric K. Chen and Samantha Larsen, for

Plaintiff and Appellant.

         Disenhouse Law and Bruce E. Disenhouse; Arias & Lockwood and Christopher D.

Lockwood, for Defendants and Respondents.




                                                             1
                                            I.

                                   INTRODUCTION

      Appellant Maria Bazan called 911 because she was concerned for her daughter,

Natalie Bazan, who did not come home the night before. She told the responding
                                                             1
Riverside County Sheriff’s Deputies that she thought Natalie was in danger inside her

ex-boyfriend’s apartment. The deputies repeatedly knocked on the apartment’s door and

windows, but did not see or hear any response. Maria asked the deputies to break into the

apartment, but they declined to do so because they did not believe they could enter the

apartment lawfully. Instead, the deputies continued investigating, sought advice on how

to proceed from their supervisor, repeatedly banged on the door, talked to neighbors and

the property manager, and went into adjacent apartments to listen for sounds from the

boyfriend’s apartment.

      The deputies eventually knocked on the apartment’s door nonstop for about five to

10 minutes. The ex-boyfriend answered the door and appeared to have just woken up and

had multiple deep lacerations on his arms. This prompted the deputies to enter the

apartment, where they found Natalie dead. It was later determined that Natalie died of

asphyxiation caused by her ex-boyfriend choking her with his hands.




      1
           Because appellant and Natalie share the same last name, we refer to them by
their first names for clarity. We mean no disrespect.

                                            2
       Maria sued the deputies, their supervisor, and the County of Riverside for various

negligence claims. The trial court granted summary judgment to defendants, and Maria

appeals. We affirm.

                                            II.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Natalie began dating Miguel Nunez when they were in high school. Their

relationship continued after Natalie graduated in 2014.

       In April 2015, Natalie sought a Domestic Violence Restraining Order (DVRO)

against Nunez. In her application for the DVRO, Natalie stated that Nunez had verbally

abused her by calling her names and making threatening statements, threw her phone out

of the car window while driving, and repeatedly contacted her despite her telling him to

stop. He also hacked into her social media accounts, changed the passwords, and

publicized private information about her on her social media pages.

       The trial court granted a temporary DVRO, but eventually dismissed the case after

Natalie failed to appear for the hearing on her DVRO request. The temporary DVRO

therefore expired in April 2015.

       About four months later, on August 11, 2015, Natalie told her best friend, Jasmin

Velasquez, that she had plans for the day, but did not say what they were. Later that day,

Natalie left her house around 4:00 or 5:00 p.m. without telling Maria where she was

going. Natalie was supposed to pick up Maria around 8:00 p.m., but she did not show up.

Maria called Natalie and it went straight to voicemail.



                                             3
      Velasquez tried calling Natalie but she did not pick up. Around 6:00 a.m. the

following morning, Velasquez got a Snapchat message from Natalie that said she was

with a “friend” and was going to a friend’s house in Santa Ana “‘to get away from things

for a bit’” because she had “a lot on her plate.” The message did not make sense to

Velasquez and did not sound like Natalie wrote it, so she drove to Nunez’s apartment.

      Velasquez saw Natalie’s car in the apartment complex parking lot. The car looked

normal to Velasquez. Velasquez called Maria and her son, Josue Robledo, and the three

of them went to Nunez’s apartment around 8:00 a.m. They knocked, but there was no

response. Velasquez heard only the sound of an air conditioner running. Maria thought

she heard struggled breathing, but Velasquez did not hear anything other than the air

conditioner.

      Robledo called 911. Riverside County Sheriff’s Deputies Taroo Curry and Cesar

Martinez responded to the call and arrived at Nunez’s apartment around 9:00 a.m.

Robledo told Curry that Natalie had previously been in a relationship with Nunez and that

Nunez abused her, although Natalie did not report it to law enforcement.

      Velasquez showed the deputies the Snapchat message and explained that she did

not think it was from Natalie. She also told them about the temporary DVRO and that

Natalie had missed the hearing for a longer DVRO. Velasquez left to go to work shortly

afterward.




                                            4
       The deputies knocked on the doors and windows of Nunez’s apartment multiple

times without a response. They confirmed with the apartment complex manager that they

were at the right apartment.

       By this point, Maria and Robledo began repeatedly asking the deputies to break

into Nunez’s apartment. They declined to do so because they thought they had no legal

grounds to enter the apartment. At one point, Maria told the deputies she heard moaning

or shouting inside the apartment. The deputies, who were standing next to Maria, did not

hear anything.

       The deputies asked Maria to go to her car and let them do their job. Maria stayed

in or around her car for the next few hours.

       The deputies continued knocking repeatedly on Nunez’s apartment’s door and

windows. They continued to hear only the sound of the air conditioner.

       Martinez then spoke with Nunez’s next-door neighbor. The neighbor said she had

not seen Nunez for about two or three days and had not recently heard any sounds

coming from his apartment. The neighbor let Martinez into her apartment so he could

listen for sounds coming from Nunez’s apartment. Again, Martinez did not hear any

sounds, nor did the neighbor.

       With the consent of the property manager, the deputies went in to the vacant

apartment on the other side of Nunez’s apartment. They did not hear anything coming

from Nunez’s apartment, even though they placed their ears against the wall.




                                               5
       Curry asked dispatch to “ping” Natalie’s cell phone. The cell service provider

reported that the her phone’s last known location was near a cell phone tower about a

mile away from Nunez’s apartment. The exact location of her phone was indeterminable,

however, because it had been off for about three hours and 15 minutes.

       During the investigation of Nunez’s apartment, Curry called his supervisor,

Sergeant Deputy George Reyes, multiple times seeking guidance. Reyes told Curry there

was no legal basis to enter the apartment, but suggested additional things to investigate to

determine if there was a legal ground to enter, such as signs of a struggle inside.

       Curry and Martinez continued knocking and listening for sounds inside Nunez’s

apartment, but heard nothing. Around 1:45 p.m., nearly five hours after arriving at the

scene, the deputies decided to knock a final time. They pounded on the door and

windows for five to 10 minutes.

       Nunez eventually opened the door. He looked like he had just woken up and had

multiple deep lacerations on his arms. The deputies decided the lacerations provided

exigent circumstances to lawfully enter Nunez’s apartment. Martinez entered and found

Natalie dead inside.

       Maria sued Curry, Martinez, Reyes, and the County of Riverside (County) for

three causes of action. The trial court sustained defendants’ demurrer to the first two

causes of action without leave to amend. Maria does not challenge that ruling on appeal.




                                              6
         Maria’s third cause of action for “neglect of duty” in her operative Second

Amended Complaint (SAC) alleges that the deputies had a duty to Natalie to enter

Nunez’s apartment or leave the area, and they breached that duty. At the direction of

Reyes, however, the deputies declined to enter the apartment while staying at the

premises. Maria alleges that their failure to enter the apartment or leave increased the

risk of harm to Natalie. Maria claims they could have prevented Natalie’s death if they

had either entered or left the premises as opposed to remaining at the scene of the murder.

         Instead, the deputies stayed outside the apartment for almost five hours, confining

Nunez and Natalie inside and making Nunez “desperate.” Maria thus asserted the

deputies, at Reyes’s direction, breached a duty they owed Natalie. And because the

officers are County employees, Maria alleged the County is liable for their “neglect of

duty.”

         Maria also alleged in her third cause of action that she and Robledo developed a

“special relationship” with Curry and Martinez. Maria claimed that the deputies

“assumed a greater duty than that was generally owed to the public” by making promises

to Maria and Robledo, but they breached that duty by failing to enter Nunez’s apartment

while remaining on the premises.

         Defendants moved for summary judgment on Maria’s third and only remaining

cause of action for neglect of duty. The trial court granted the motion and entered

judgment for defendants. Maria timely appealed.




                                              7
                                            III.

                                      DISCUSSION

       Maria contends the trial court erroneously granted defendants’ motion for

summary judgment. We disagree.

       A. Summary Judgment Principles and Standard of Review

       “A party moving for summary judgment bears the burden of persuasion there is no

triable issue of material fact and is entitled to judgment as a matter of law. A defendant

satisfies this burden by showing one or more elements of the cause of action in question

cannot be established or there is a complete defense to that cause of action. If the

defendant meets this initial burden, the opposing party must then make a prima facie

showing of the existence of a triable issue of material fact. [Citation.] [¶] We review the

denial of a motion for summary judgment de novo. [Citation.] We strictly construe the

moving party’s affidavits and liberally construe the opposing party’s affidavits. We

accept as undisputed facts only those portions of the moving party’s evidence that are not

contradicted by the opposing party’s evidence. (City of San Diego v. Superior Court

(2006) 137 Cal.App.4th 21, 25.)

       Thus, “[w]hen deciding whether to grant summary judgment, the court must

consider all of the evidence set forth in the papers (except evidence to which the court has

sustained an objection), as well as all reasonable inferences that may be drawn from that

evidence, in the light most favorable to the party opposing summary judgment.” (Avivi v.

Centro Medico Urgente Medical Center (2008) 159 Cal.App.4th 463, 467.)



                                             8
       B. Evidentiary Issues

       In granting summary judgment, the trial court overruled 10 of Maria’s objections
                                                  2
while sustaining all of defendants’ objections. Although Maria acknowledges these

rulings in her opening brief, she provides no argument as to why they were incorrect. By

failing to challenge the trial court’s rulings on the objections, she has forfeited any

argument that the rulings were incorrect. (See Roe v. McDonald’s Corp. (2005) 129

Cal.App.4th 1107, 1114.)

       We therefore do not consider Maria’s evidence that the trial court excluded by

sustaining defendants’ objections. (Villanueva v. City of Colton (2008) 160 Cal.App.4th

1188, 1196.) We also decline to address Maria’s arguments on the objections raised for

the first time on appeal. (See Cox v. Griffin (2019) 34 Cal.App.5th 440, 454.)

       C. Analysis

       To succeed on her neglect of duty claim, Maria had to show that defendants owed

her a duty of care. Maria argues that the deputies should have (1) entered Nunez’s

apartment sooner, (2) left the premises in order to deescalate the situation, (3) checked if

Nunez had a warrant out for his arrest, (4) allowed the property manager to enter the

apartment based on a provision in Nunez’s lease that allowed him to enter for

emergencies, and/or (5) applied for a search warrant of Nunez’s apartment. She claims



       2
         The trial court declined to rule on the first 18 of Maria’s objections because they
concerned her first two causes of action, which defendants unnecessarily addressed in
their motion for summary judgment because they forgot the trial court had sustained their
demurrer to those causes of action without leave to amend.

                                              9
that the deputies “owed a duty of care to perform at least one of the[se] reasonable

options available to them” and breached that duty by failing to perform them.

       Maria’s third, fourth, and fifth contentions are not alleged anywhere in the SAC.

Nothing in Maria’s third cause of action suggests that she believed the deputies were

negligent because they did not check if Nunez had an arrest warrant, did not allow the

property manager to enter Nunez’s apartment, and did not apply for a search warrant for

his apartment.

       Rather, Maria alleged in her operative SAC that Curry and Martinez’s “negligent

performance of their duty consists of staying around [the apartment] but neither entering

the residence nor leaving the property, which operated to confine” Nunez and Bazan in

the apartment, which drove Nunez desperate. Reyes’s alleged negligence was directing

Curry and Martinez “not to enter the apartment, but [to] remain on the scene.” Reyes

also negligently failed to correctly instruct the deputies on when they may enter a

residence without a warrant due to exigent circumstances. According to Maria, the

circumstances at Nunez’s apartment “were sufficient for the warrantless entry into . . .

[the] apartment” and thus the officers were negligent for refusing to enter.

       The third cause of action goes on to repeatedly allege that the deputies’

“affirmative acts of staying around” and their “extended presence near” the apartment

increased Natalie’s risk of harm. Maria then claims that Natalie’s murder “could have

been avoided had [the deputies] acted quickly to enter or leave [] Nunez’s apartment

before [he] grew desperate.” Again, Maria alleges that Curry and Martinez’s “negligent



                                            10
performance of their duty consists of staying around but neither entering the residence

nor leaving the property.”

       In short, Maria did not allege in her third cause of action that the deputies should

have checked if Nunez had a warrant out for his arrest, allowed the property manager to

enter, or applied for a search warrant for his apartment. Instead, the claim is based

entirely on Maria’s allegation that the deputies were negligent because they did not enter

Nunez’s apartment, but instead “stay[ed] around” the premises, thereby preventing Maria

and Robledo from entering. We therefore do not consider Maria’s contentions that the

deputies were negligent because they failed to verify whether Nunez had an arrest
                                                                              3
warrant, precluded the property manager from entering Nunez’s apartment, and failed to
                                              4
apply for a search warrant for his apartment. (See Jacobs v. Coldwell Banker

Residential Brokerage Co. (2017) 14 Cal.App.5th 438, 444 [considering theory of

negligence alleged in complaint only and declining to address “unpled theory of

liability”].) We will consider only Maria’s allegations in the SAC that the deputies had a

duty to enter Nunez’s apartment or leave the premises.


       3
         Regardless, the trial court sustained defendants’ objections to the hearsay
evidence Maria relies on to support her contention that the property manager told Curry
and Martinez that he could lawfully enter Nunez’s apartment under the terms of his lease.
Maria does not challenge that ruling on appeal, so there is no competent evidence in the
record supporting her argument that the property manager could have lawfully entered
Nunez’s apartment pursuant to his lease agreement.
       4
         In any event, as defendants correctly observe, there was no outstanding warrant
for Nunez’s arrest. Although there was a request for an arrest warrant for his failure to
appear at a hearing on a fare evasion citation, there is no evidence that a warrant was ever
issued.

                                             11
       Defendants contend that, even if they were negligent for refusing to enter Nunez’s

apartment and staying on the premises, they are immune from liability under Government
                     5
Code section 820.2 (section 820.2.). We agree.

       Section 820.2 reads in full: “Except as otherwise provided by statute, a public

employee is not liable for an injury resulting from his act or omission where the act or

omission was the result of the exercise of the discretion vested in him, whether or not

such discretion be abused.”

       Discretionary decisions that are the result of “‘personal deliberation, decision and

judgment”’ generally are entitled to immunity under section 820.2. (McCorkle v. City of

Los Angeles (1969) 70 Cal.2d 252, 261-262 (McCorkle).) Section 820.2 immunity thus

applies only to “deliberate and considered policy decisions, in which a ‘[conscious]

balancing [of] risks and advantages . . . took place.’” (Caldwell v. Montoya (1995) 10

Cal.4th 972, 981.)

       “Discretionary immunity under section 820.2 has been found to apply to many

areas of police work.” (Conway v. County of Tuolumne (2014) 231 Cal.App.4th 1005,

1015 (Conway).) Law enforcement’s discretionary decisions that have received section

820.2 immunity include the decision to pursue a fleeing vehicle, the decision to




       5
         Maria argues at length that she had a “special relationship” with Curry and
Martinez because of the statements they made at the scene. We need not decide the issue
because we conclude defendants are immune from negligence liability, whatever the
source of any duty they owed Maria.

                                            12
investigate an accident or not, the decision not to make an arrest, and the decision

whether to use official law enforcement authority to resolve a dispute. (Ibid.)

       Law enforcement is not immune under section 820.2, however, for conduct that is
                      6
merely “ministerial.” (Conway, supra, 231 Cal.App.4th at p. 1015.) An act is

ministerial if it amounts “‘only to an obedience to orders, or the performance of a duty in

which the officer is left no choice of his own.’” (McCorkle, supra, 70 Cal.2d at pp. 261-

262.) Ministerial acts thus “merely implement a basic policy already formulated.”

(Caldwell v. Montoya, supra, 10 Cal.4th at p. 981; see also Center for Biological

Diversity v. Department of Forestry & Fire Protection (2014) 232 Cal.App.4th 931, 952

[“‘A ministerial duty is an obligation to perform a specific act in a manner prescribed by

law whenever a given state of facts exists, without regard to any personal judgment as to

the propriety of the act.’”].)

       Defendants rely primarily on three cases in which law enforcement’s actions were

held to be discretionary decisions entitled to section 820.2 immunity while Maria relies

mostly on two cases finding officers were not entitled to immunity. We find defendants’

authority more applicable here.

       The plaintiffs in Michenfelder v. City of Torrance (1972) 28 Cal.App.3d 202

(Michenfelder) alleged police officers failed “to take appropriate action to protect” the

plaintiffs’ property. The plaintiffs operated a shop on leased property under a franchise


       6
          Law enforcement may not be immune under section 820.2 if “public policy
dictates against immunity.” (Conway, supra, 231 Cal.App.4th at p. 1015.) Although
Maria acknowledges this principle, she does not argue it applies here.

                                             13
agreement, but the franchisor and other defendants entered the shop, removed a window,

changed the locks, and got rid of the plaintiffs’ goods. (Id. at p. 203.) The plaintiffs

alleged city policy knew about the incident, investigated the scene, yet did nothing and

did not notify the plaintiffs of what had happened. (Id. at p. 204.)

       The Michenfelder court held the officers were immune from the plaintiffs’

negligence suit under section 820.2 because their decision not to act was discretionary.

The court rejected the plaintiffs’ argument that “once a city has decided to employ police

and send them to the scene of an occurrence, the action of the officers there is

ministerial.” (Michenfelda, supra, 28 Cal.App.3d at p. 207.) The Michenfelder court

held that the officers’ decision to act (or not) and to use their “official authority on any

particular occasion is peculiarly a matter of judgment and discretion.” (Id. at p. 206.)

The officers’ failure to act while the defendants trespassed on and damaged the plaintiffs’

property was a discretionary decision because the officers “were obliged to exercise their

own discretion after they had observed what was happening and had listened to the

explanation of the persons present.” (Ibid.)

       In Watts v. County of Sacramento (1982) 136 Cal.App.3d 232 (Watts), police

officers decided to intervene and resolve a land dispute between the plaintiffs and a

landowner by ordering the plaintiffs off the land. The Court of Appeal held the officers’

conduct was discretionary under section 820.2 because, like the officers in Michenfelder,

“the officers were obliged to exercise their discretion after they had observed what was




                                               14
happening and had listened to the explanation of those present” to settle the dispute.

(Watts, supra, at p. 235.)

          The third case defendants mostly rely on is Conway, supra, 231 Cal.App.4th 1005.

There, the defendant-officers used tear gas to carry out an arrest. (Id. at p. 1018.) The

Conway court held they were entitled to section 820.2 immunity because once they

decided to arrest the suspect, “they were vested . . . with discretion to determine the

means by which the arrest should be carried out.” (Id. at p. 1018.) The officers used that

discretion “by observ[ing] and listening” the premises before making the decision to use

tear gas. (Ibid.) This decision required “‘comparisons, choices, judgments, and

evaluations,’” which “‘comprise[] the very essence of the exercise of ‘discretion.’”

(Ibid.)

          Maria, on the other hand, relies mostly on McCorkle, supra, 70 Cal.2d 252, and

Carpenter v. City of Los Angeles (1991) 230 Cal.App.3d 923 (Carpenter). Both are

distinguishable.

          In McCorkle, a police officer was summoned to a car accident scene. McCorkle,

supra, 70 Cal.2d at p. 259.) When he arrived, he spoke with the plaintiff, who was

involved in the accident, while standing on the corner of the intersection. (Ibid.) Then,

without taking any precautions, the officer walked into the intersection with the plaintiff

and told the plaintiff to show him the skid marks. (Ibid.) While doing so, she was hit by

a car. (Ibid.)




                                              15
       The McCorkle court held that the officer’s acts were ministerial because “asking

the plaintiff . . . to come into the intersection involved no [] deliberation, decision, or

judgment.” (Conway, supra, 231 Cal.App.4th at p. 1019.) Rather, the officer, who had

investigated “‘a few hundred’” accidents, was only implementing established policy,

which directed him to ask the plaintiff to walk into the intersection. (McCorkle, supra,

70 Cal.2d at p. 262.) This ministerial act of following routine, established policy as part

of his investigation caused the plaintiff’s injury, not the officer’s exercise of his

“discretion, if any.” (Ibid.) The officer therefore was not entitled to section 820.2

immunity. (Ibid.)

       Carpenter involved the police’s duty to warn a witness that his life was in danger.

After the plaintiff was robbed at gunpoint, he gave a description of the assailant to

Detective Williams and identified the defendant (Jenkins) during a preliminary hearing as

his assailant. (Carpenter, supra, 230 Cal.App.3d at p. 927.) Jenkins approached the

plaintiff after the hearing and made threatening comments. (Ibid.) The plaintiff asked

Williams about Jenkins’s criminal history and whether he should be concerned for his

safety. (Ibid.) Williams told the plaintiff “that he did not have anything to worry about,

that Jenkins was ‘a street punk’ who was ‘basically into’ grand theft auto and small

robberies.” (Ibid.) About two months later, the plaintiff was shot several times by an

unknown assailant. (Ibid.)




                                              16
       The plaintiff sued the City of Los Angeles, which argued it was immune under

section 820.2. (Carpenter, supra, 230 Cal.App.3d at p. 935.) The City focused on

Williams’s “statement to [the plaintiff] regarding the danger, or lack thereof, posed by

Jenkins,” and argued that “Williams exercised his discretion when he determined exactly

how much to tell appellant about Jenkins.” (Ibid.) The Carpenter court held that

Williams’s “choice . . . , if any” of what to tell the plaintiff about Jenkins was not a

“‘basic policy decision” entitled to immunity. (Ibid.)

       This case falls more in line with Michenfelder, Watts, and Conway than McCorkle

and Carpenter. In both McCorkle and Carpenter, the officers were not entitled to

immunity because their challenged acts did not involve an actual exercise of discretion

that reflected a conscious balancing of risks and advantages. (Caldwell v. Montoya,

supra, 10 Cal.4th at p. 981.) There was no indication the officer in McCorkle deliberated

before walking into the intersection with the plaintiff without imposing any safety

precautions. The detective’s choice, “if any,” about what to tell the Carpenter plaintiff

about his assailant did not reflect a conscious, deliberate weighing of risks and benefits.

(Caldwell v. Montoya, supra, 10 Cal.4th at p. 981.) It was not a “basic policy decision”

subject to the detective’s exercise of his discretion. (Ibid.)

       By contrast, the officers in Michelfelder, Watts, and Conway exercised

considerable discretion in acting (or not acting) in the way they did. In all three cases,

the officers made their challenged decisions after investigating, speaking with potential

witnesses and interested parties, evaluating the situation, and then acting (or not). To



                                              17
make these decisions, the officers did not have to “merely implement a basic policy

already established” because they were “left with no choice” but to apply the policy to

the facts at hand. Instead, their decisions required them to gather facts, evaluate their

options, and then proceed according to their professional judgment.

       The same is true here. Maria emphasizes that what the officers knew about the

situation showed that there were exigent circumstances. She notes that the officers were

told that Maria, Velasquez, and Robledo were concerned Nunez had hurt Natalie. She

notes that the officers were made aware of Nunez’s past instances of domestic violence,

Natalie’s request for a DVRO, the unusual Snapchat message sent from Natalie’s

account, that Maria thought she heard someone inside (while the officers did not hear

anything), and the fact that Natalie’s phone had been off for several hours but was last

located about a mile away from Nunez’s apartment.

       Defendants, for their part, contend there was no exigency until Nunez opened the

door. They emphasize that Curry and Martinez did not hear anything in Nunez’s

apartment for except for an air conditioner running, despite knocking repeatedly and

listening to the apartment from both sides. Defendants note that Curry and Martinez

continuously evaluated the situation with Reyes, who concurred there still were no

grounds for warrantless entry based on his evaluation of the facts as reported to him. As

defendants repeatedly highlight, no one knew whether Nunez or Natalie was inside the

apartment.




                                             18
       The evidence the parties respectively emphasize shows that the officers had to

consider a variety of facts in deciding what to do. During their hours-long investigation,

Curry, Martinez, and Reyes spoke with multiple witnesses, used their senses to evaluate

the scene, and used their professional judgment on how to investigate the situation and

for how long to do so. Like the officers in Michelfelder, Watts, and Conway, Curry,

Martinez, and Reyes exercised considerable discretion by making a series of decisions on

how to best proceed based on the information they learned and what they perceived at the

scene. Even if some facts suggested Natalie could be in danger inside Nunez’s

apartment, the lack of any sounds coming from the apartment other than the air

conditioning and the deputies’ repeated unanswered knocks suggested that no one was

inside the apartment. The deputies were required to use “‘personal deliberation, decision,

and judgment’” in determining whether to enter Nunez’s apartment, leave, or conduct

further investigation. (McCorkle, supra, 70 Cal.2d at pp. 260-261.)

       Ultimately, Curry, Martinez, and Reyes made a deliberate and considered decision

together not to enter Nunez’s apartment after remaining on the scene for several hours to

investigate by various means. These discretionary decisions are entitled to immunity

under section 820.2. As a result, defendants are immune from liability under section

820.2 for Maria’s third cause of action. And because they are immune, so is the County.

(Gov. Code, § 815.2, subd. (b); O'Toole v. Superior Court (2006) 140 Cal.App.4th 504,

509.) We therefore affirm the trial court’s grant of summary judgment to defendants.




                                            19
                                        IV.

                                  DISPOSITION

     The judgment is affirmed. Defendants may recover their costs on appeal.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                          CODRINGTON
                                                                               J.

We concur:


RAMIREZ
                    P. J.


RAPHAEL
                       J.




                                        20